Citation Nr: 1210658	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of ten (10) percent for a right knee disability.

3.  Entitlement to an initial evaluation in excess of ten (10) percent for a left knee disability.

4.  Entitlement to an initial evaluation in excess of ten (10) percent for a back disability.

5.  Entitlement to an initial evaluation in excess of ten (10) percent for an adjustment disorder, rated as 30 percent disabling effective July 12, 2010.

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran became a member of with the Army National Guard in May 1991 and served on active duty from August 1991 to December 1991, February 2001 to December 2001, January 2002 to June 2002, February 2003 to April 2004, and July 2007 to June 2008. As he informed a VA health care provider in October 2010 that he was undergoing "military training" the following month, the record is unclear as to any subsequent duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). The rating decision denied the Veteran's claim for service connection for bilateral hearing loss and granted service connection for bilateral knee disabilities, a back disability, and an adjustment disorder - ten (10) percent evaluations were assigned. The Veteran appealed the denial of service connection for hearing loss and the disability ratings assigned for his knees, back, and adjustment disorder. Although the RO subsequently issued a November 2011 rating decision granting a 30 percent disability rating for adjustment disorder, effective July 2010, the Veteran has indicated that does not satisfy his claim so the issue remains on appeal. The Board remanded this matter in May 2010.

The Veteran, his spouse, and authorized representative, appeared at a February 2010 hearing held before the below-signed Veterans Law Judge in Portland, Oregon.  A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). Although the Board referred the issue of entitlement to a TDIU in May 2010, that issue is now added to the Veteran's appeal. As evidence of unemployment was added to the claims file during the pendency of the appeals, the Board must consider whether he is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The issue of entitlement to service connection for depression has been raised by the record and was referred to the Agency of Original Jurisdiction (AOJ) for adjudication in May 2010. As the claims file does not reflect any development of this issue, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is decided below. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with any hearing loss at the disability thresholds recognized by VA.

2. He is competent to report the circumstances of his service and his symptoms, but his testimony is not credible.

3. The report of a July 2010 and July 2011 VA audiological examinations are competent evidence that the Veteran does not experience hearing disability.

4. The preponderance of the evidence reflects that the Veteran does not have hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A June 2005 letter explained the evidence necessary to substantiate a claim for service connection. This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). A May 2010 letter notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). Although the 2010 letter was sent after the initial adjudication, the claim was readjudicated in a November 2011 supplemental statement of the case. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App.370, 376 (2006). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records from the Veteran's active and reserve duty, reports of post-service medical treatment from VA and Army health care providers, and reports of July 2010 and July 2011 VA audiological examinations. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). Although the 2010 examination report reflects that the claims file was not available for review, the 2011 report explicitly indicates review of the claims file. Further, both reports show interview with, and examination of, the Veteran. The examinations are adequate.

Although the claims file reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA), there is no indication those records are relevant to the claim for service connection for bilateral hearing loss. Specifically, statements made to VA treatment providers reflect that the Veteran was applying for SSA disability benefits on the basis of mental health diagnoses, to include stress from musculoskeletal disabilities. The duty to assist in the development of the claim for service connection for hearing loss does not require obtaining SSA records as there is no indication that they are relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999).

As noted above, this claim was remanded in May 2010. The Board directed the RO/AMC to attempt to obtain additional VA treatment records and records from the Veteran's National Guard service, provide him with notice pursuant to Dingess, 19 Vet. App. at 490-491, and to afford him a VA audiological examination. The claims file reflects additional VA treatment records and National Guard records, and that the Veteran has received the additional notice and been afforded two (2) VA audiological examinations. The Board finds that all action and development directed in the May 2010 remand in regard to the claim for service connection for bilateral hearing loss has been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim for service connection for bilateral hearing loss. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure. Although his testimony and service records are competent, probative evidence that he was exposed to loud noises in service, all of the medical evidence of record shows that he does not experience a hearing disability within the meaning of. 38 C.F.R. § 3.385. The Board must deny his claim. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

As the Veteran's service personnel records, along with his DD 214, specifically denote that he was assigned, in part, to the 52nd Engineer Battalion as a Construction Site Supervisor and that his military occupational specialty was carpentry/masonry, the Board finds that his account of sustaining acoustic trauma during active military service in Iraq is presumed credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran reported on an April 2003 in-service health self-report that he was often exposed to loud noises and was sometimes exposed to excessive vibration. He noted on an April 2005 self report of medical history that he had experienced hearing problems and an April 2005 examiner noted minimal right-sided high frequency hearing loss. Specifically, in April 2005, the auditory threshold at 6000 Hertz was 60 decibels. Although the Veteran had reported no hearing problems on self reports completed in May 1991, February 2000, and January 2008, he testified in February 2010 that he was experiencing hearing loss. He is competent to report acoustic trauma and symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's in-service audiometric test results reflect an upward shift in thresholds throughout his service, but no in-service test results meet the requirements for a hearing "disability" under 38 C.F.R. § 3.385. Pursuant to Ledford, 3 Vet.App. at 89, a lack of such results is not a bar to a subsequent grant of entitlement to service connection when post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385. However, here there are no post-service audiometric testing results reflecting a hearing disability as defined by law.

VA audiology testing in April 2007 revealed normal auditory sensitivity and "excellent" bilateral word recognition. Army National Guard records reveal hearing within normal limits in January 2007, January 2009, and February 2010. VA examinations conducted in July 2010 and July 2011 also indicate that his hearing was within normal limits and his speech recognition was above 94 percent in both ears. Although the Veteran contends that he experiences a bilateral hearing loss disability, he must have a hearing loss disability as defined by VA regulation for purposes of service connection.

The record contains no evidence of a current hearing disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for bilateral hearing loss for VA compensation purposes, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). Service connection cannot be granted and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The claims file reflects that some evidence remains outstanding and a new examination is warranted. The claims must be remanded for additional development in compliance with the duty to assist.

In October 2010, the Veteran informed a VA health care provider that he could not attend a November 2010 treatment session because he needed to report for "military training." While this case is in remand status, the RO/AMC must contact the Veteran and seek clarification as to whether or not he has completed any additional terms of service not reflected by the claims file.

The last VA treatment records associated with the claims file were generated on September 10, 2011. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file. Treatment records from Evans Army Hospital were associated with the claims file as a result of the Board's May 2010 remand. These records reflect that the Veteran reported receiving "family care for my knees." The RO/AMC also must provide him with an authorization allowing for the release of any outstanding private treatment notes. As VA treatment notes reflect that the Veteran has applied for disability benefits from the Social Security Administration (SSA), the RO/AMC also must take appropriate steps to attempt to obtain the records on which any SSA decision regarding disability benefits was based. Voerth v. West, 13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. The Veteran was last afforded VA examinations for his service-connected knee, back, and mental health disabilities in July 2010. VA treatment records added to the record after those examinations reflect that his disabilities may have worsened. Specifically, subsequent mental health treatment notes show that he reported an increase in depression as well as some suicidal ideation. VA treatment notes from February and March 2011 reflect that he fell and experienced a worsening of back and leg pain. New VA examinations are warranted. 38 C.F.R. § 3.327(a).



The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Take appropriate steps to determine if the Veteran has completed any additional terms of service since June 2008. 

2. If the Veteran has completed subsequent service, contact all appropriate sources to obtain supporting documentation of that service as well as any concurrent treatment records, medical evaluations, or self reports of medical history. 

a. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction. Associate all available records with the claims file.

b. If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

3. Ask the Veteran if he has received any private medical treatment for his back, knee, or mental health disabilities or if any employment records may contain evidence supportive of his claims. Provide him with the necessary authorizations for the release of any identified employment or private treatment records not currently on file - to specifically include, but not limited to, records from any family physician who treated the Veteran for knee disabilities.

4. Gather outstanding records of VA medical treatment generated AFTER May 6, 2008 and associate them with the claims file. 

5. If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

6. After completing the above, schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his service-connected back disability, bilateral knee disabilities, and mental disorder. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, each examiner must provide current findings as to the disabilities. 

c. The MENTAL DISORDERS examiner must: clarify the Veteran's current diagnosis (addressing whether or not diagnoses of posttraumatic stress disorder and depressive disorder represent progression of his service-connected adjustment disorder); provide current findings as to the severity of his service-connected mental disorder, to include effects on employment; and address the Veteran's contention that his current symptoms are more severe than as reflected by a 30 percent rating.

d. The SPINE examiner must provide range of motion measurements, diagnose all associated neurologic disabilities, and comment on the effects of the back disability on the Veteran's employment and employability.

e. The JOINTS examiner must provide range of motion measurements, comment on the effects of the disability on the Veteran's employment and employability, and discuss any complaints of pain, locking, collapsing, and/or instability.

f. EACH EXAMINER MUST COMPLETE AN INDEPENDENT REVIEW OF THE CLAIMS FILE, SPECIFICALLY INCLUDING TREATMENT RECORDS GENERATED AFTER THE JUNE 2010 VA EXAMINATIONS OR ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. 

g. EACH EXAMINER MUST DISCUSS THE RESULTS OF THE JUNE 2010 VA EXAMINATIONS AND ANY SUBSEQUENT CHANGES IN SEVERITY.

h. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

i. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

7. Readjudicate the Veteran's claims, to include consideration of the applicability of any staged ratings and consideration of an included claim for a total rating based on Roberson, above. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


